Case 1:21-mj-00077-RMM Document 7 Filed 01/27/21 Page 1of1
NOTICE OF APPEARANCE IN A CRIMINAL CASE

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA

vs. Criminal Number _1:21-mj-77

Jeffrey Sabol
(Defendant)

 

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.

| AM APPEARING IN THIS ACTION AS: (Please check one)

 

C] CJA [a] RETAINED ]. FEDERAL PUBLIC DEFENDER
ee 0
[ (Signature)

PLEASE PRINT THE FOLLOWING INFORMATION:

Jon W. Norris (426105)

(Attorney & Bar ID Number)

Law Offices of Jon W. Norris
(Firm Name}
503 D Street NW, Suite 250
(Street Address)
Washington, D.C. 20001
(City) (State) (Zip)

202-371-0300

(Telephone Number)

 

 

 

 

 
